Citation Nr: 1426225	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-42 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from January 1989 to December 1994.   

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  When this appeal was before the Board in July 2011, the Board granted reopening of the Veteran's claim and remanded the reopened claim for additional development.  

The Board notes that the Veteran has already been granted service connection for generalized anxiety disorder with panic attacks.  The record does not show that the Veteran's claimed psychiatric symptoms are due to a disorder other than the already service-connected psychiatric disorder or the claimed PTSD.  Therefore, there is no need for the Board to expand the scope of the Veteran's current claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran has not had PTSD at any time during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in July 2008, prior to the initial adjudication of the claim.

The record also reflects that the service treatment records (STRs), VA treatment records and the post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and a probative determination as to whether the Veteran has PTSD has been obtained.  Furthermore, there has been substantial compliance with the Board's remand directives with respect to the issue decided herein.

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has PTSD because of experiences in a hostile combat environment or his cancer treatment.  

The medical record includes conflicting findings as to whether the Veteran has PTSD:  VA medical professionals have diagnosed PTSD but VA examiners have consistently failed to diagnose PTSD, determining that the Veteran does not meet the criteria for PTSD.  

Although the record includes diagnoses of PTSD, the diagnosing medical professionals did not provide an explanation as to how the Veteran met the criteria for PTSD and the records do not otherwise indicate that the diagnosis was based on psychiatric testing.  As such, the Board finds the diagnoses have limited probative value.  Nieves-Rodriguez v. Shinseki, 22 Vet. App. 295, 304 (2008).  In contrast, the Board finds the December 2011 VA examiner's determination that the Veteran does not have PTSD is highly probative as it is supported by an explanation of why the criteria for PTSD were not met.  The Board finds the probative value of the December 2011 report indicating that the criteria for PTSD have not been met outweighs the probative value of the other evidence supporting the presence of PTSD.  As such, the Board finds that PTSD is not currently present and has not been present at any time during the period of the claim.  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for PTSD is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


